Cochrane, J. (dissenting):
If the deceased lost his life in the performance of his duty the pitchfork which he was using should have been found within the chip bin where he was working, unless it passed down into the digester, in which case its tines would undoubtedly have been found with the bones of the deceased. Cornell, a witness for the plaintiff, looked into the bin from the top and discovered the disappearance of the deceased. Driscoll, another witness for the plaintiff, was sent into the bin a few minutes after the disappearance of the deceased to complete his task, and was thus engaged about fifteen minutes in working the chips into the digester. Neither of these witnesses discovered the fork which the deceased had been using. The only inference which I can draw from this record, created as it is entirely by the plaintiff’s witnesses, is' that the deceased must have removed the pitchfork from the bin and was not doing the work which he was required to do when he fell into the digester. It is not merely that a fork identified as the one which the deceased was using was subsequently found at the top of the bin, but the more forcible argument to my mind is that no fork whatever was' found within the bin, and no trace of any fork was found in the digester. If, as I think, the evidence points irresistibly to the conclusion that the deceased had removed the fork from the bin,- then it is impossible to account for this accident, The theory that he fell from the ladder is just as plausible as any other theory. Assuming as I do the negligence of defendant and that the deceased met his death in the digester, nevertheless if I am correct in my assumption that the evidence shows unmistakably that the deceased ivas not engaged in working the chips into the digester when he fell therein, then the conclusion follows that there is no connection between the defend*116ant’s negligence and the accident. The deceased may have fallen in some. unforeseen and unaccountable manner for which no one was responsible or from his own contributory negligence. The circumstances are just as consistent with either of the latter hypotheses as with the theory that his death resulted from the negligence of defendant. The circumstances point nowhere except that they do show irresistibly that the deceased was not in the performance of his duty when he fell into the digester/ The cause and manner of the accident are entirely conjectural and speculative and there is in my opinion no warrant for submitting the case to the jury.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.